Citation Nr: 1537674	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for a left heel disability.  

4.  Entitlement to service connection for residuals of a head injury, to include migraines and traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a  September 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2015.  A transcript of that hearing has been associated with the claims file.  

The issues of service connection for a left ankle disability, left heel disability and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disability, diagnosed as right foot disabilities of plantar fasciitis and right exostosis bone spur, had its onset during his active service.  



CONCLUSION OF LAW

The criteria for the establishment of service connection for a right ankle disability, diagnosed as right foot disabilities of plantar fasciitis and right exostosis bone spur, are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's right ankle disability, diagnosed as right foot disabilities of plantar fasciitis and right exostosis bone spur, was incurred during his active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  

In a November 1978 Report of Medical History, the Veteran reported a history of a right ankle fracture in 1973, at which time, the service medical examiner found the ankle was well healed and had a full range of motion.  Likewise, the November 1978 entrance examination revealed no abnormalities of the Veteran's feet or lower extremities.  Although the November 2011 VA examiner diagnosed the Veteran with a right ankle fracture dating back to 1972 and found this disability clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated beyond its normal progression by the Veteran's active service, it is clear the examiner did not read the Veteran's service treatment records (STRs) carefully.  In this case, the examiner incorrectly stated the Veteran had a right ankle fracture which had its onset in 1972, whereas the STRs demonstrate the Veteran reported his right ankle fracture in 1973.  The Board also observes the STRs reflect no right lower extremity or foot disability had been found in the service entrance examination and that the in-service medical examiner noted in the November 1978 Report of Medical History Veteran's right ankle appeared to be well healed with a full range of motion.  The Board finds that the evidence above, does not rise to the level of clear and unmistakable evidence showing that a right ankle disability preexisted the Veteran's active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, the presumption of soundness has not been rebutted and the Veteran is presumed to have been in sound condition upon his entrance into active service.  Accordingly, the claim must be considered as a claim for service connection based on incurrence.  

As noted above, the STRs demonstrate that, although Veteran reported a history of a right ankle fracture in 1973, in the November 1978 Report of Medical History, the in-service medical examiner at that time found the ankle was well healed and had a full range of motion and the November 1978 entrance examination revealed no abnormalities of the Veteran's feet or lower extremities.  In February 1982, the Veteran was treated for and diagnosed with a bruised left heel.  In addition, the post service medical evidence demonstrates that the Veteran has a current diagnosis of right plantar fasciitis and right exostosis bone spur per a June 2015 private medical record.  While the November 2011 VA examiner found the Veteran's right ankle disability clearly and unmistakably preexisted service, the Board has found that the evidence of record did not rise to the level to rebut the presumption of soundness.  

In a June 2015 private medical report, a private physician diagnosed the Veteran with right plantar fasciitis and right exostosis bone spur.  He also provided positive opinions in both June 2015 and July 2015, finding that it was as likely as not that the Veteran's current disability of his feet, ankles, and heel is directly related to the strenuous physical requirements that he experienced during his active service as well as the left heel injury in February 1982.  The private physician based his opinion on an examination of the Veteran, a review of the service treatment records and the Veteran's reported history of an injury in service, and continuity of symptoms since his active service.  

The Board observes that the Veteran is competent to report that he has continued to have right ankle pain since his active service and these reports are credible as they are supported by private physician's June 2015 and July 2015 opinions.  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Accordingly, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has current diagnoses of right plantar fasciitis and right exostosis bone spur that had their onset during his period of active service from August 1979 to August 1983.  

Thus, service connection for right foot disabilities of plantar fasciitis and right exostosis bone spur, previously claimed as a right ankle disability, is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right foot disabilities of plantar fasciitis and right exostosis bone spur, previously claimed as a right ankle disability, is granted.  


REMAND

Although a VA examination was provided for the Veteran's joints in November 2011, it appears that the examiner only diagnosed and provided an opinion for the right ankle disability.  This examination did not specify whether there were any current diagnoses of the left ankle or left foot.  In light of the STRs indicating that the Veteran had a left heel bruise diagnosis in February 1982, Veteran's testimony in the May 2015 Travel Board hearing indicating a continuity of symptoms, and the June 2015 and July 2015 private medical reports indicating the Veteran's current foot, ankle and heel problems are related to the Veteran's active service but did not include any diagnosed left lower extremity disabilities; the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current left ankle or left heel disability which originated during his active service or was otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

In addition, in the June 2015 and July 2015 private medical records, the private physician found that it was as likely as not that the Veteran's current disability of his feet, ankles, and heel is directly related to the strenuous physical requirements that he experienced during his active service as well as the left heel injury in February 1982, however, he never diagnosed the Veteran with any disabilities of the left ankle, left heel or left foot or specified any disabilities on the left lower extremity in his opinion.  Moreover, the private physician notes in the July 2015 private medical report that he had taken x-rays of the feet and ankles but does not discuss whether these findings reflect any diagnosis of the left ankle, left heel or left foot.  Therefore, a remand for clarification from the private physician is necessary to determine whether the Veteran has a current left ankle, left heel or left foot disability.  

Finally, although a November 2011 VA examination of TBI diagnosed the Veteran with migraines, dizziness and fatigue and provided opinions as to whether these were residuals of TBI, the examiner did not address whether the Veteran's migraines with accompanying dizziness, per the VA examination, was itself incurred during the Veteran's active service.  In light of the Veteran's testimony in the May 2015 Travel Board hearing, in which he reported a continuity of headaches and migraines since his active service, which he is competent to report, the Board finds that an adequate VA supplemental etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current migraines with associated dizziness originated during his active service or was otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the private physician who provided the June 2015 physical examination report and opinion and July 2015 opinion for further clarification of his opinions.  Specifically, ask for him to clarify whether the Veteran had a diagnosis of the left foot and left ankle, based on his examination and x-ray findings, which was not included in his original June 2015 examination report, although his opinions indicate there may have been a current left foot and left ankle disability.  

2.  Schedule the Veteran for a VA examination of the left ankle and foot.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's left ankle and left foot disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  

Please also note: the Veteran is competent to attest to any lay observable left ankle and left foot symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests of the left ankle and left foot should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed left ankle and left foot disabilities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left ankle or left foot disabilities were incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include his reported injury due to various training exercises during his active service.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Arrange for the claims file to be forwarded to a VA specialist in neurological disorders to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

Please review the Veteran's reported history carefully.  

Please also note: the Veteran is competent to attest to any lay observable headache and dizziness symptoms and past treatment, including any continuity of symptoms since his active service.  

The examiner is then asked to answer the following:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed migraine disability was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include his head injury during his active service.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Ensure the examiners' opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


